NO. 07-05-0122-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     MARCH 8, 2006

                          ______________________________


 PAULO B. TREVINO, A/KA PABLO TREVINO, A/K/A PAUL TREVINO, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2004-407842; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Paulo B. Trevino, a/ka Pablo Trevino, a/k/a Paul Trevino was convicted

by a jury of driving while intoxicated, enhanced by three prior convictions for driving while

intoxicated, a burglary conviction, and a criminal mischief conviction. At the punishment

phase, appellant pled true to the enhancement paragraphs and the trial court assessed a
life sentence. In presenting this appeal, counsel has filed an Anders1 brief in support of

a motion to withdraw. We grant counsel’s motion and affirm.


       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.).

Thus, he concludes the appeal is frivolous. Counsel has candidly discussed why, under

the controlling authorities, there is no error in the court's judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Cr.App. 1978). Counsel has also shown that he sent a copy of the

brief to appellant and informed appellant that, in counsel's view, the appeal is without merit.

In addition, counsel has demonstrated that he notified appellant of his right to review the

record and file a pro se response if he desired to do so. The Clerk of this Court has also

advised appellant by letter of his right to file a response to counsel’s brief. Appellant did

file a response; the State, however, did not favor us with a brief.


       Appellant was stopped for speeding. The officer who initiated the stop testified that

appellant had difficulty fumbling through his wallet to locate his driver’s license and his

speech was slurred. A strong odor of alcohol was detected by the officer, and numerous

empty beer bottles were in the vehicle. After appellant unsuccessfully performed three

field sobriety tests, he was arrested and transported to jail.


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
       We have independently examined the entire record to determine whether there are

any non-frivolous grounds which might support the appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Cr.App. 1991). We have found no such grounds. After reviewing the record,

counsel’s brief, and appellant’s pro se response, we agree with counsel that the appeal is

frivolous. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005).


       Accordingly, counsel's motion to withdraw is granted and the trial court’s judgment

is affirmed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            3